245 F.2d 238
R. M. CLAYTON and Opal Clayton, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12894.
United States Court of Appeals Sixth Circuit.
February 7, 1957.

Petition to review decision of Tax Court.
Harold B. Stone, Knoxville, Tenn., for petitioners.
Charles K. Rice, John Potts Batnes, J. M. Morawski, Lee A. Jackson, John N. Stull, Robert N. Anderson, I. Henry Kutz and Charles B. E. Freeman, Washington, D. C., for respondent.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This petition of the taxpayers, R. M. Clayton and his wife, for review of the decision of the Tax Court of the United States determining deficiencies in income taxes has been heard and considered upon the oral arguments and briefs of the petitioners and the respondent Commissioner of Internal Revenue and upon the entire record in the case;


2
And it appearing that the issue presented is essentially one of fact and that the findings of fact of the tax court are supported by substantial evidence and are not clearly erroneous;


3
And it appearing further that the tax court, as disclosed by its opinion, correctly applied applicable law;


4
The decision of the tax court is affirmed.